       Case 2:20-cv-02760-MLCF-JVM Document 3 Filed 10/08/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

MICHAEL CHAVIS                      *     CIVIL ACTION NO.: 2:20-cv-02760
                                    *
VERSUS                              *     SECTION: F(1)
                                    *
WORK BOAT ELECTRICAL                *     JUDGE: MARTIN FELDMAN
SERVICES, L.L.C.                    *
                                    *     MAGISTRATE: VAN MEERVELD
                                    *
                                    *     JURY TRIAL REQUESTED
*****************************************************************************

                     FIRST AMENDED COMPLAINT FOR DAMAGES

TO THE HONORABLE UNITED STATES DISTRICT COURT FOR THE EASTERN
DISTRICT OF LOUISIANA, AND THE JUDGES THEREOF:

       Michael Chavis, through undersigned counsel, brings this First Amended Complaint for

Damages and avers as follows:

                                                 1.

       Plaintiff, Michael Chavis (hereinafter “Plaintiff”), is a person of majority age and a

resident and citizen of the State of Florida.

                                                 2.

       Made Defendant herein is:

               A.      Work Boat Electrical Services, L.L.C., a limited liability company

                       organized under the laws of the State of Louisiana and authorized to do

                       and doing business in this State and judicial district at all material times.

                                                 3.

       Upon information and belief, all members of Work Boat Electrical Services, L.L.C.

(hereinafter “Work Boat”) are citizens of the State of Louisiana, thus making Work Boat a citizen

of the State of Louisiana.
       Case 2:20-cv-02760-MLCF-JVM Document 3 Filed 10/08/20 Page 2 of 3




                                                  4.

            Claimant re-avers and re-alleges each and every allegation of fact and law contained in

Paragraphs 3 through 10 of his Complaint for Damages as if specifically re-pled herein in their

entirety.

                                                  5.

        By way of this Amended Complaint, Plaintiff hereby withdraws his designation of this

matter as an admiralty or maritime claim under Fed. R. Civ. Proc. Rule 9(h).

                                                  6.

        Jurisdiction of this cause of action against the aforesaid Defendant, Work Boat, is based

upon the diverse citizenship of the parties and an amount in controversy far exceeding $75,000.00,

excluding costs and interest, pursuant to 28 U.S.C. § 1332.

                                                  7.

        Plaintiff is entitled to and hereby demands a trial by jury on all claims and causes of action

brought herein and that which may be brought in the future by way of amended and/or supplemental

complaint.

        WHEREFORE, Plaintiff, Michael Chavis, prays for judgment in his favor and against

Defendant, Work Boat Electrical Services, L.L.C., for compensatory damages in an amount

reasonable under the circumstances of this cause, for all taxable costs and interest as allowed by

law, a trial by jury, and for any additional general and equitable relief which the circumstances of

this cause may require.

                                               Respectfully submitted,

                                               /s/ Ian F. Taylor
                                               PAUL M. STERBCOW (#17817)
                                               IAN F. TAYLOR (#33408)
                                               Lewis, Kullman, Sterbcow & Abramson, LLC

                                                  2
      Case 2:20-cv-02760-MLCF-JVM Document 3 Filed 10/08/20 Page 3 of 3




                                        601 Poydras Street, Suite 2615
                                        New Orleans, Louisiana 70130
                                        Telephone: (504) 588-1500
                                        Facsimile: (504) 588-1514
                                        sterbcow@lksalaw.com
                                        itaylor@lksalaw.com

                                        AND

                                        /s/ Michael H. Bagot, Jr.
                                        MICHAEL H. BAGOT, JR. (#2665)
                                        WAGNER, BAGOT & RAYER, L.L.P.
                                        Pan American Life Center – Suite 1660
                                        601 Poydras Street
                                        New Orleans, Louisiana 70130
                                        Telephone: (504) 525-2141
                                        Facsimile: (504) 523-1587
                                        E-mail: mbagot@wb-lalaw.com



PLEASE SERVE

Work Boat Electrical Services, L.L.C.
Through Its Registered Agent:
Joel Watson
114 Katelyn St.
Schriever, LA 70395




                                           3
